Walton, J.
Appeal from the court of insolvency.
The question is whether the insolvent debtor is entitled to a discharge. We are forced to the conclusion that he is not. A jury has found that he was guilty of a fraudulent preference, and a careful examination of the evidence fails to satisfy us that the verdict was wrong. This alone is sufficient to defeat his right to a discharge.
But there is another ground equally fatal to his right to a discharge. There is no doubt that he was a trader within the meaning of the law. He bought and sold lumber; he bought clay and made and sold bricks; and he received'and sold mowing machines for a commission. And yet he kept no proper books of account. ■ We can not doubt that the decree in the court below refusing his discharge was ■ correct, and must be affirmed. Groves v. Kilgore, 72 Maine, 489 ; In re Tolman, 83 Maine, 553; In re Patten, 85 Maine, 154,

Decree in court below affirmed,